DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/23/2022 has been entered.
Response to Arguments
On pages 11–15, Applicant contends the prior art is deficient for failing to teach or suggest all of the claimed features added by way of amendment.  Examiner finds the arguments moot in view of the new grounds of rejection necessitated by amendment.  Specifically, the rejection of claim 1 now additionally relies on the teachings of Seregin and Kim.  Seregin was previously used to reject certain features of amended claim 1 as they were presented as dependent claims prior to the instant submission.  In addition to Seregin teaching the amended features of claim 1, Kim is a new reference now relied upon for teaching the temporal candidates can be located with respect to blocks and sub-blocks in any direction, including the claimed directions of adjacent to a bottom boundary and adjacent to a right boundary.  Kim’s ¶‌ 0066 teaches the temporal candidates can include left, right, upper, lower, upper left, upper right, lower left, and lower right directions from the current block’s collocated block.  Therefore, the rejection under 35 U.S.C. 103 is maintained.
Other claims are not argued separately.  Remarks, 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 10, 14, 15, 17, and 19–22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0219278 A1) (herein “Chen-1”), Chen (US 2018/0310017 A1) (herein “Chen-2”), Zhang (US 2016/0165263 A1), Seregin (US 2013/0195189 A1), and Kim (US 2020/0260102 A1).
Regarding claim 1, the combination of Chen-1, Chen-2, Zhang, Seregin, and Kim teaches or suggests an image decoding method performed by a decoding apparatus, the method comprising:  deriving a sub-block based temporal motion information candidate of a current block (Examiner notes Applicant admits in paragraph [0020] of the published Specification that this candidate is an ATMVP candidate; Chen-1, ¶¶ 0006–0007:  teaches identifying sub-prediction unit (sub-PU) ATMVP candidates of a current block each having motion information; Chen-1, ¶ 0023:  teaches sub-blocks are also known as sub-PUs) by determining whether the sub-block based temporal motion information candidate can be derived based on a size of the current block (Consistent with the preceding citation, Examiner finds sub-PU ATMVP works on sub-blocks, which by definition are smaller than the current block; In addition, while Chen-1 does not appear to teach a size limitation for turning off sub-PU temporal motion candidates, Chen-2, ¶¶ 0129 and 0141:  teach that when a current PU is smaller in size, sub-PU TMVP candidates are turned off due to inefficiency; Chen-2, ¶ 0129:  specifically explains that when the PU size is closer to what the art considers would be conventionally a sub-PU size, then the PU is too small to efficiently take advantage of sub-PU TMVP; Chen-2, ¶ 0065:  explains conventional sub-PU sizes are 8x8, 4x4, or 2x2; Therefore, in view of ¶ 0065, Chen-2 explains that where a PU is e.g. the size 8x8, which is closer to a sub-PU size, sub-PU TMVP can be turned off); constructing a motion information candidate list for the current block based on the sub-block based temporal motion information candidate (Chen-1, ¶ 0116:  teaches “candidate list construction”; Chen-1, Fig. 10, Element 258:  teaches adding the ATMVP candidate to the candidate list; Chen-2, ¶ 0011:  teaches adding a sub-PU TMVP candidate to the candidate list for the current block (PU)); deriving motion information of the current block based on the motion information candidate list (Chen-1, Abstract:  explains the candidate list is ultimately used to derive the motion information for coding the current block); and generating prediction samples of the current block based on the motion information of the current block (Chen-1, ¶ 0005:  teaches spatial or temporal prediction results in a predictive block, the predictive block being a block of reference samples; Chen-1, Fig. 10, Element 262:  teaches predicting the current block using the candidate selected from the candidate list), wherein the sub-block based temporal motion information candidate of the current block is derived based on one or more motion vectors of one or more sub-blocks in a collocated picture (Chen-1, Fig. 8:  illustrates the current PU in picture 180 is predicted based on motion vectors of sub-blocks of corresponding reference picture 182; Chen-2, Fig. 5 and ¶ 0066:  illustrate and describe that the current block utilizes sub-block based TMVP candidates, which include motion vectors of corresponding sub-blocks in a reference picture; see also Chen-2, ¶ 0007:  teaching the sub-PU TMVP candidates can include temporal collocated motion vectors; see also Chen-2, ¶ 0040), a corresponding block in the collocated picture is derived based on a motion vector of a spatial neighboring block of the current block (Chen-1, ¶ 0111:  teaches motion vectors of the spatial neighbors can be used to identify the temporal reference picture; Chen-2, ¶ 0076:  teaches initial vectors to identify the reference picture can be based on spatial neighbors of the current block; see also Chen-2, ¶ 0007:  teaching the sub-PU TMVP candidates can include temporal collocated motion vectors), and wherein an availability of the sub-block based temporal motion information candidate of the current block is determined based on whether a height or a width of the current block is less than 8 (Chen-2, ¶¶ 0129 and 0141:  teach that when a current PU is smaller in size, sub-PU TMVP candidates are turned off due to inefficiency; Chen-2, ¶ 0129:  specifically explains that when the PU size is closer to what the art considers would be conventionally a sub-PU size, then the PU is too small to efficiently take advantage of sub-PU TMVP; Chen-1, ¶¶ 0037–0039:  teaches the sizes of 4x4, 4x8, and 8x4 are considered sub-block sizes; Therefore, the combination of Chen-1 and Chen-2 teaches or suggests turning off sub-PU TMVP for block sizes of 4x4, 4x8, and 8x4 since those PU sizes are more akin to sub-PU sizes), wherein the sub-block based temporal motion information candidate of the current block is not available based on the size of the current block being one of a 4x4, 4x8, or 8x4 size (Chen-2, ¶ 0129:  specifically explains that when the PU size is closer to what the art considers would be conventionally a sub-PU size, then the PU is too small to efficiently take advantage of sub-PU TMVP; Chen-1, ¶¶ 0037–0039:  teaches the sizes of 4x4, 4x8, and 8x4 are considered sub-block sizes; Therefore, the combination of Chen-1 and Chen-2 teaches or suggests turning off sub-PU TMVP for block sizes of 4x4, 4x8, and 8x4 since those PU sizes are more akin to sub-PU sizes), wherein the sub-block based temporal motion information candidate of the current block is available based on the size of the current block being 16x16 size and a sub-block size for the sub-block based temporal motion information candidate being 8x8 size (Chen-2, ¶¶ 0129 and 0141:  teach that when a current PU is smaller in size, sub-PU TMVP candidates are turned off due to inefficiency; Chen-2, ¶ 0129:  specifically explains that when the PU size is closer to what the art considers would be conventionally a sub-PU size, then the PU is too small to efficiently take advantage of sub-PU TMVP; Chen-1, ¶¶ 0037–0039:  teaches the sizes of 4x4, 4x8, and 8x4 are considered sub-block sizes; Therefore, the combination of Chen-1 and Chen-2 teaches or suggests turning off sub-PU TMVP for block sizes of 4x4, 4x8, and 8x4 since those PU sizes are more akin to sub-PU sizes and leaving on sub-PU TMVP for block sizes 8x8; see Chen-2, ¶ 0065:  explaining sub PU size 8x8), wherein the sub-block based temporal motion information candidate of the current block is available based on the size of the current block being 8x8 size, and the sub-block size for the sub-block based temporal motion information candidate being 8x8 size (Chen-2, ¶ 0129:  specifically explains that when the PU size is closer to what the art considers to be conventionally a sub-PU size, then the PU is too small to efficiently take advantage of sub-PU TMVP; Chen-1, ¶¶ 0037–0039:  teaches the sizes of 4x4, 4x8, and 8x4 are considered sub-block sizes; Therefore, the combination of Chen-1 and Chen-2 teaches or suggests turning off sub-PU TMVP for block sizes of 4x4, 4x8, and 8x4 since those PU sizes are more akin to sub-PU sizes and leaving on sub-PU TMVP for block sizes 8x8), wherein the sub-block based temporal motion information candidate of the current block includes sub-block motion vectors (Chen-2, Fig. 5:  illustrates sub-block motion vectors for the temporal candidate; see also supra), wherein the deriving the sub-block based temporal motion information candidate of the current block comprises:  deriving a motion vector of the corresponding block based on a  block including a below-right center sample as a representative motion vector (Chen-2, ¶¶ 0081 and 0082:  teaches using a center position and an initial motion vector for checking (identifying) the reference picture; Chen-2, ¶ 0083:  teaches initial motion vectors for sub-PUs; However, neither Chen-1 or Chen-2 appear to teach what Zhang teaches regarding the below-right center sample; Zhang, Fig. 6 and ¶ 0116:  teaches the center portion may be located as the below-right center sample in the collocated block), wherein based on a first motion vector of a first sub-block among sub-blocks in the collocated picture being available, a first sub-block motion vector, related to the first sub-block, among the sub-block motion vectors of the sub-block based temporal information candidate is derived based on the first motion vector of the first sub-block (Examiner finds this limitation is saying that when the motion vector for the sub-PU is available, it is used; Chen-2, ¶ 0086:  describes the process of finding the motion information, including motion vectors, for the sub-PU collocated locations in the reference picture for use as the motion vector of the sub-PU of the current block), wherein based on a second motion vector of a second sub-block among sub-blocks in the collocated picture being unavailable, a second sub-block motion vector, related to the second sub-block, among the sub-block motion vectors of the sub-block based temporal information candidate is derived based on the representative motion vector (Chen-1, ¶ 0093:  teaches that when the sub-PU motion information is not available, the motion information can be set equal to the “representative motion information”), wherein the image decoding method further comprises deriving a sub-block based extended temporal motion information candidate of the current block by calculating an average value of motion vectors of available blocks among two spatial neighboring blocks and two temporal neighboring blocks of the current block (Seregin, ¶ 0068:  teaches taking an average of two motion vector candidates to generate an average candidate wherein the candidates can be spatial or temporal neighbors), wherein the two spatial neighboring blocks and the two temporal neighboring blocks are derived based on a position of the current sub-block in the current block (Chen-2, e.g. ¶ 0008:  teaches spatial neighbors and temporal neighbors are based on position of the subblocks), wherein the two temporal neighboring blocks includes a first temporal neighboring block and a second temporal neighboring block, the first temporal neighboring block is adjacent to a bottom boundary of the current sub-block, and the second temporal neighboring block is adjacent to a right boundary of the current sub-block (Kim, ¶‌ 0066:  teaches the temporal candidates can include left, right, upper, lower, upper left, upper right, lower left, and lower right), and wherein the motion information candidate list for the current block is further constructed based on the sub-block based extended temporal motion information candidate (Seregin, ¶¶ 0068–0069:  explains the averaged motion vectors are derived as candidates to be used in the candidate list).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Chen-1, with those of Chen-2, because both references are drawn to the same field of endeavor (sub-PU temporal prediction) and because combining Chen-1’s TMVP with Chen-2’s teaching of setting a minimum size for enabling sub-PU TMVP represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Chen-1 and Chen-2 used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Chen-1 and Chen-2, with those of Zhang, because all three references are drawn to the same field of endeavor (sub-PU temporal prediction) and because combining Zhang’s TMVP using a below-right-center sample and Chen-1’s TMVP with Chen-2’s teaching of setting a minimum size for enabling sub-PU TMVP represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Chen-1, Chen-2, and Zhang used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Chen-1, Chen-2, and Zhang, with those of Seregin, because all four references are drawn to the same field of endeavor (sub-PU temporal prediction) and because adding Seregin’s averaging technique to create candidates in the combination’s candidate list represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Chen-1, Chen-2, Zhang, and Seregin used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Chen-1, Chen-2, Zhang, and Seregin, with those of Kim, because all the references are drawn to the same field of endeavor (sub-PU temporal prediction) and because adding Kim’s recognition that temporal candidates surrounding the sub-block include all directions including the below and right directions to create candidates in the combination’s candidate list represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Chen-1, Chen-2, Zhang, Seregin, and Kim used in this Office Action unless otherwise noted.
Regarding claim 5, the combination of Chen-1, Chen-2, Zhang, Seregin, and Kim teaches or suggests the image decoding method of claim 1, wherein information on a size of the sub-blocks is signaled (Chen-1, ¶ 0129:  teaches sub-block size can be signaled).
Regarding claim 6, the combination of Chen-1, Chen-2, and Zhang teaches or suggests the image decoding method of claim 1, wherein the step of deriving the motion information of the current block comprises dividing the current block into sub-blocks of a 8x8 size (Chen-2, ¶ 0065:  teaches dividing the current PU into sub-PUs of size 8x8), and deriving the motion information including motion vectors of sub-blocks in the current block based on the sub-block based temporal motion information candidate derived based on motion vectors of sub-blocks in the corresponding block (Chen-2, Fig. 5:  teaches sub-block based temporal motion information for the current block; see also treatment of claim 1).
Regarding claim 8, the combination of Chen-1, Chen-2, and Zhang teaches or suggests the image decoding method of claim 1, wherein the motion vector of the spatial neighboring block of the current block is a motion vector of one of a bottom-left corner neighboring block, a left neighboring block, a top-right corner neighboring block, a top neighboring block, or a top-left corner neighboring block of the current block (Chen-2, Fig. 3:  illustrates the spatial neighboring blocks of the current block as claimed, respectively as A0–B2).
Claim 10 lists the same elements as claim 1, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim. 
Claim 14 lists the same elements as claim 5, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim. 
Claim 15 lists the same elements as claim 6, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim. 
Claim 17 lists the same elements as claim 8, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim. 
Claim 19 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 20, the combination of Chen-1, Chen-2, and Zhang teaches or suggests The image decoding method of claim 1, wherein the corresponding block in the collocated picture is derived based on a motion vector of an available spatial neighboring block of the current block, wherein for deriving the corresponding block, whether a neighboring block is available is checked only to the left neighboring block among neighboring blocks of the current block (Chen-2, ¶ 0089:  teaches that only one sub-PU TMVP candidate is contemplated, but that algorithms can optionally add more; Chen-2, ¶ 0009:  teaches that only the first spatial candidate position, i.e. the left neighboring block, is check when other positions are unavailable and the search/filling process is terminated, i.e. only the left neighbor is checked; see also Chen-2, ¶ 0059:  teaching the left MVP is the first candidate checked; see also Chen-2, ¶ 0072:  teaching the first available spatial neighboring vector is selected such that only the left, due to the order of checking, is checked).
Claim 21 lists the same elements as claim 20, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 20 applies to the instant claim. 
Claim 22 lists the same elements as claim 20, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claims 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-1, Chen-2, Zhang, Seregin, Kim, and Aono (US 2020/0177911 A1)
Regarding claim 24, the combination of Chen-1, Chen-2, Zhang, Seregin, Kim, and Aono teaches or suggests the image decoding method of claim 1, wherein the corresponding block in the collocated picture is clipped to be located within a specific restricted area based on the corresponding block being located outside the specific restricted area within the collocated picture, and wherein the specific restricted area is obtained by adding one column of 4x4 blocks to a current coding tree unit (CTU) within the collocated picture (Aono, ¶ 0308:  teaches restricting temporal merge candidates that are outside a tile to be within a collocated tile by clipping the motion vector).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Chen-1, Chen-2, Zhang, Seregin, and Kim, with those of Aono, because all the references are drawn to the same field of endeavor (sub-PU temporal prediction) and because adding Aono’s clipping operation to motion vector merge candidates represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Chen-1, Chen-2, Zhang, Seregin, Kim, and Aono used in this Office Action unless otherwise noted.
Claim 26 lists the same elements as claim 24, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 24 applies to the instant claim.
Claim 28 lists the same elements as claim 24, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 24 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chujoh (US 2021/0067798 A1) teaches much of the implicated subject matter and also that to turn off ATMVP means that no ATMVP candidates are stored in the merge candidate list (¶ 0157).
Laroche (US 2015/0264390) teaches that when a collocated block in a previous frame does not exist or does not have a motion vector, the center of the collocated block is used (¶ 0190).
Chen (US 2018/0098063 A1) teaches when a collocated sub-block is not available, it is substituted with a center block of the prediction unit (collocated block) (¶ 0095).
He (US 2017/0289566 A1) teaches when a collocated sub-block in the reference picture is unavailable, the block at the center position of the current prediction unit in the collocated reference picture is used instead (¶ 0121).
Han (US 2021/0076029 A1) teaches sub-block based TMVP candidates (e.g. ¶ 0216).
Park (US 2017/0188028 A1) teaches a minimum size of sub-block set at 8x8 (¶ 0182) and teaches restricting certain inter-layer candidates based on the size of the current block (e.g. ¶¶‌ 0379–0381), which Examiner finds would teach or suggest to the skilled artisan restricting TMVP candidates in similar fashion due to the similarities between inter-layer prediction and temporal prediction.
Chen (US 2015/0030073 A1) teaches below-right center for TMVP (Fig. 6 and ¶ 0132).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481